Citation Nr: 0610084	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  01-03 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a pleural cavity injury secondary to a shell fragment 
wound and spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
disability rating in excess of 20 percent for his respiratory 
disability resulting from a shell fragment wound to the 
chest.  

In November 2001, the veteran testified via video conference 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with claims folder.  

In February 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  In an April 2002 letter, 
the veteran was notified of such development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  And, in October 2003, the 
Board remanded the case for initial consideration of the 
evidence obtained by the EDU.  VAOPGCPREC 1-03.  The case is 
now before the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks a disability rating in excess of 20 percent 
for his respiratory disorder, a pleural cavity injury 
secondary to a shell fragment wound.  This disability is 
currently evaluated at a 20 percent level under 38 C.F.R. 
§ 4.97, Diagnostic Code 6843, for "traumatic chest wall 
defect, pneumothorax, hernia, etc."  Pleural cavity injuries 
and other disorders under Diagnostic Codes 6840 through 6845 
are evaluated under a general rating formula for restrictive 
lung disease.  

Under the rating criteria for such disabilities, restrictive 
lung disease is primarily rated according to the degree of 
impairment identified on pulmonary function tests, which 
measure Forced Expiratory Volume (FEV-1), the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)).  See 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2005).  In the 
present case, while the veteran was afforded VA examination, 
including pulmonary function tests, in both October 1999 and 
April 2002, neither examination reflected a DLCO(SB) finding.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, this issue must be 
remanded for additional development.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  On remand, the VA must do so.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO must schedule the veteran for 
a VA pulmonary examination to determine 
the extent of his service-connected 
pleural cavity injury secondary to a 
shell fragment wound.  The claims folder 
must be made available to the physician 
for review of the relevant evidence in 
conjunction with the examination.  The 
report of examination should contain a 
detailed account of all manifestations of 
the veteran's respiratory disability 
found to be present.  The examination 
should include pulmonary function 
testing, with results for Forced 
Expiratory Volume (FEV-1), the ratio of 
Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC), and 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)).  Any other disability 
resulting from the veteran's respiratory 
disability should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

3.  Thereafter, the VA should again 
consider the veteran's claim for a higher 
disability rating for his pleural cavity 
injury in light of the additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


